Citation Nr: 0512753	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  99-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date prior to August 12, 1997, 
for the award of service connection for retinitis pigmentosa.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from March 1975 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which granted service connection for retinitis 
pigmentosa, effective from August 12, 1997.  

In a March 2001 decision, the Board denied the veteran's 
claim.  She appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
Order in June 2001, the Court vacated the Board's decision 
and remanded the case for the Board to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board issued another decision in July 2002, again denying 
the veteran's claim.  The veteran again appealed the Board's 
decision.  Pursuant to a Joint Motion for Remand, the Court, 
in October 2003, vacated the Board's July 2002 decision and 
remanded the case, stating that the Board had failed to 
discuss how VA had properly notified the veteran in specific 
terms as to the evidence which would be needed to 
substantiate her claim and whether VA or the veteran is 
expected to attempt to obtain and submit such evidence.  

In May 2004, the Board Remanded the case to the RO to ensure 
complete compliance with the notice and duty to assist 
provisions of the VCAA.  That action having been completed, 
the case is again before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
retinitis pigmentosa was received on August 12, 1997.  

2.  A rating decision in May 1999 effectuated the Board's 
grant of service connection for retinitis pigmentosa, 
effective from August 12, 1997.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 12, 1997, 
for the award of service connection for retinitis pigmentosa 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition to the explicit VCAA notice, VA 
notified the veteran, even before enactment of the VCAA, what 
information and evidence was needed to substantiate this 
claim for an earlier effective date for service connection 
for retinitis pigmentosa.  For example, the letter sent to 
her in May 2004 requested any medical reports she had showing 
retinitis pigmentosa prior August 12, 1997.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case, and the supplemental statement of the case, she was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the January 2005 supplemental statement of the 
case.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter contained a specific request that 
the veteran send any evidence to VA in her possession that 
pertains to the claim.  There is no allegation from the 
veteran that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  In 
fact, in March 2002, the veteran's representative indicated 
that they had nothing else to submit.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was legally impossible in 
the circumstances of this case, where the claim was first 
adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional supplemental statement of the 
case was provided to the veteran in January 2005.  

Analysis

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

By a decision in April 1999, the Board granted service 
connection for retinitis pigmentosa.  A rating decision in 
May 1999 effectuated the Board's decision and assigned an 
effective date of August 12, 1997, the date that the RO found 
was the date the veteran had filed her claim for service 
connection.  

The veteran's sole contention throughout her current appeal 
has been that she filed a VA Form 21-526, Veteran's Claim for 
Compensation or Pension, on April 2, 1987, and that that form 
was a claim for service connection for retinitis pigmentosa.  
She contends that, because VA failed to adjudicate her claim 
at that time and because her claim remained unadjudicated 
until the November 1997 rating decision that led to the 
Board's April 1999 decision, the effective date for the 
subsequent grant of service connection should be the date of 
receipt of her original claim in 1987.  

Review of the claims file shows that the veteran did indeed 
file a VA Form 21-526 which was received by the RO on April 
17, 1987.  On that form, she provided financial information, 
as would be required for a claim for VA pension benefits, and 
she did not specifically indicate that her retinitis 
pigmentosa began in or was otherwise due to service.  It 
should be noted that the form bears a date stamp by the 
Social Security District Office, dated April 6, 1987.  

In May 1987, the RO wrote the veteran, stating, 

To establish eligibility for disability 
compensation benefits for [an] eye 
condition, please submit evidence to show 
that this condition was incurred in or 
aggravated by your military service, and 
has existed continuously from the date of 
your discharge to the present time.  

The letter also provided her with a detailed listing of the 
types of evidence that would be helpful.  

On June 1, 1987, the RO received a letter from the veteran, 
stating, 

I have received your letter, and after 
reviewing the contents feel you have made 
a mistake.  I am not applying for 
compensation, but am applying for 
pension.  I was in the United States Navy 
from 1975-1979 and was not disabled at 
this time.  I am now legally blind and 
unable to work because of my eyesight.  
Please reevaluate my file and if you need 
any further information it can be 
received from Social Security.  

By a rating decision in August 1987, the RO found the veteran 
to be permanently and totally disabled due to her retinitis 
pigmentosa, establishing her eligibility for VA pension 
benefits, effective from April 6, 1987.  The RO wrote the 
veteran in August 1987, however, to inform her that VA could 
not pay her pension benefits because her income exceeded the 
maximum rate allowed by law.  She was advised to return the 
enclosed form if her income decreased.  The August 1987 
rating decision does not reflect that the RO considered the 
issue of service connection for retinitis pigmentosa.  

Although not relevant to the instant decision, the Board 
notes that the veteran did submit additional documentation of 
her financial status in December 1987.  In February 1988, the 
RO wrote the veteran to advise her of the award of VA pension 
benefits, beginning in May 1987.  

The claims file does not contain any further communication 
from the veteran regarding a claim for VA compensation 
benefits until the RO received another VA Form 21-526 on 
August 12, 1997.  On that form, the veteran indicated that 
she was claiming benefits for blindness (retinitis 
pigmentosa) that began in 1978.  

The Board finds the veteran's assertion that her 1987 claim 
was a claim for service connection for retinitis pigmentosa 
that remained unadjudicated until 1997 to be factually 
erroneous.  Although the RO initially considered, as it 
should, that she might be applying for both compensation and 
pension benefits, as evidenced by the May 1987 letter to the 
veteran, she dispelled that notion quickly and unambiguously 
by her June 1987 response.  Because she specifically stated 
in June 1987 that she was not applying for VA compensation 
benefits, she cannot now assert that the RO failed to 
adjudicate such a claim at that time.  The evidence leaves no 
doubt that the veteran made no claim for service connection 
for retinitis pigmentosa in 1987.  

The record clearly shows that the veteran first filed a claim 
for service connection for retinitis pigmentosa on August 12, 
1997.  The record also shows that the RO assigned an 
effective date of August 12, 1997, for the award of service 
connection for retinitis pigmentosa.  

Because the effective date assigned for an award of service 
connection cannot be earlier than the date of receipt of 
claim, the Board concludes that an effective date prior to 
August 12, 1997, for the award of service connection for 
retinitis pigmentosa may not be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date prior to August 12, 1997, for the award of 
service connection for retinitis pigmentosa is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


